TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 22, 2020



                                      NO. 03-18-00725-CV


                                Omar Weaver Rosales, Appellant

                                                 v.

                          Commission for Lawyer Discipline, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE
                 CONCURRING OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on September 28, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.